


Exhibit 10.1


EXPRESS, INC.
2010 INCENTIVE COMPENSATION PLAN
CASH PERFORMANCE AWARD


Michael A. Weiss (the “Grantee”) is granted, effective as of April [ ], 2013, a
cash performance award in an amount to be determined in accordance with Sections
1 and 2 hereof (the “Award”) pursuant to Article IX of the 2010 Incentive
Compensation Plan (the “Plan”) of Express, Inc. (the “Company”). The Award is
subject to the terms and conditions set forth below and in the Plan, which is
incorporated by reference in, and made a part of, this Cash Performance Award
Agreement (this “Agreement”). To the extent that there is a conflict between the
terms of the Plan and this Agreement, the terms of the Plan shall govern. Any
term not defined herein shall have the meaning assigned to such term in the
Plan.


1.
Grant of Award:



(a)
Award.



(i)
Subject to the provisions of this Section 1 and Section 2 hereof, the Award
hereunder shall become earned and payable based upon the Company's relative
“Total Shareholder Return” in terms of percentile ranking as compared to the S&P
500 over the period beginning on February 3, 2013 and ending on January 31, 2015
(the “Measurement Period”) in accordance with the schedule below. For purposes
of the comparison to the S&P 500, if a company ceases to be included in the S&P
500 for any reason, such company shall cease to be considered part of the S&P
500 for purposes of determining performance during the Measurement Period, and
Company performance hereunder shall be measured based on the component entities
of the S&P 500 as of the commencement of the Measurement Period that remain in
the S&P 500 as of the end of the Measurement Period.

Total Shareholder Return Ranking over Measurement Period
Payout Level
90th Percentile or Higher (Maximum)
$8,000,000
75th Percentile
$6,000,000
50th Percentile (Target)
$4,000,000
25th Percentile (Threshold)
$2,000,000
Below 25th Percentile
$—



To the extent that actual Total Shareholder Return for the Measurement Period
hereunder is between specified payout levels, the amount earned and payable
pursuant to the Award hereunder shall be determined on a pro rata basis using
straight line interpolation; provided that no amount shall become earned and
payable if the actual Total Shareholder Return level achieved for the
Measurement Period is less than the Threshold level of performance set forth in
the schedule above; and provided, further, that the maximum amount that may
become earned and payable pursuant to the Award hereunder shall not exceed
$8,000,000.
(ii)
For purposes hereof, the term “Total Shareholder Return” shall mean the
percentage change in value (positive or negative) over the Measurement Period as
measured by dividing (A) the sum of (I) the cumulative value of dividends and
other distributions paid on the Common Stock (or the publicly traded common
stock of the applicable S&P 500 company) for the Measurement Period, assuming
the dividends are reinvested in such company's common stock effective as of the
distribution “payment” date based on the closing price for such company, and
(II) the difference (positive or negative) between each such company's “Starting
Stock Price” and “Ending Stock Price,” by (B) the Starting Stock Price. The
“Starting Stock Price”





--------------------------------------------------------------------------------




for the Common Stock (or the publicly traded common stock of the applicable S&P
500 company) shall be the average of the closing prices for each trading day
within the thirty (30) trading days ending on the trading day before the first
day of the Measurement Period. The “Ending Stock Price” for the Common Stock (or
the publicly traded common stock of the applicable S&P 500 company) shall be the
average of the closing prices for each trading day within the thirty (30)
trading days ending on the last trading day of the Measurement Period.
(b)
Conditions to Payment. Payment of the Award hereunder shall be conditioned upon
the Grantee's continued employment with the Company or its Subsidiaries through
the end of the Measurement Period (except as otherwise provided in Section 2
hereof). To the extent possible, the Award hereunder is intended to qualify as
“performance-based compensation” within the meaning of Section 162(m) of the
Code.



(c)
Time and Form of Payment. To the extent that the Award hereunder becomes earned
in accordance with the terms and conditions of this Agreement, the Award shall
be paid to the Grantee in cash within two and one-half months following the date
on which the Award becomes earned hereunder as long as there is no conflict with
Section 10 hereof. In no event whatsoever shall the Grantee have the ability to
elect to defer payment of any portion of the Award.



(d)
Committee Authority. The Committee shall in good faith make all determinations
necessary or appropriate to determine whether the performance vesting conditions
hereunder have been satisfied. The Committee's determinations shall be final,
binding and conclusive upon all parties, absent manifest error or bad faith.



(e)
Adjustments. In the event of an exchange, tender offer, merger, consolidation,
recapitalization, split, combination or otherwise, the Committee shall make
appropriate adjustments to the applicable Total Shareholder Return performance
metrics to the extent necessary to reflect such event and preserve the intended
economic benefits hereunder. The Committee's adjustment shall be made in
accordance with the provisions of the Plan and shall be effective and final,
binding and conclusive for all purposes of the Plan and this Agreement, absent
manifest error or bad faith.



(f)
Forfeiture of Unearned Award. Any portion of the Award hereunder that does not
become earned in accordance with the provisions of this Agreement shall be
automatically forfeited and cancelled for no value without any consideration
being paid therefor and otherwise without any further action of the Company
whatsoever.



2.
Termination:



(a)
General. Except as provided in Section 2(b) and 2(c) hereof, in the event of the
Grantee's termination of employment or other service with the Company and its
Subsidiaries for any reason prior to the expiration of the Measurement Period,
the Award hereunder shall be automatically forfeited and cancelled as of the
date of such termination without any consideration being paid therefor and
otherwise without any further action of the Company whatsoever. In the event of
the Grantee's termination of employment with the Company and its Subsidiaries
for any reason on or following expiration of the Measurement Period, the Grantee
shall retain the right to receive payment of the Award hereunder in accordance
with the provisions of Section 1 hereof, provided that upon a termination for
Cause at any time prior to payment of the Award hereunder, the Award shall be
automatically forfeited and cancelled for no value without any consideration
being paid therefor and otherwise without any further action of the Company
whatsoever.



(b)
Certain Terminations On or Following a Change in Control. Notwithstanding any
other provision herein to the contrary, in the event of a Change in Control
prior to the expiration of the Measurement Period, the Award shall become
immediately and fully earned using Total Shareholder Return





--------------------------------------------------------------------------------




performance as of the Change in Control consummation date. The earned award will
become vested and payable on the earlier of the expiration of the Measurement
Period, the acquirer's failure to assume this Award Agreement, or the Grantee's
termination of service (i) by the Company without Cause, (ii) by reason of the
Grantee's death or Disability, or (iii) by the Grantee for “Good Reason” (as
defined in the Employment Agreement by and between the Grantee and the Company
dated February 12, 2010, as amended on each of April 14, 2010 and September 1,
2011).


(c)
Termination Due to Death or Disability. Notwithstanding any other provision
herein to the contrary, in the event of the Grantee's termination of employment
with the Company due to death or Disability, the Award will become fully earned
and vested using Total Shareholder Return performance as of the date of death or
Disability and payable no later than five business days following Grantee's
termination of employment due to death or Disability (as defined in the
Employment Agreement by and between the Grantee and the Company dated February
12, 2010, as amended on each of April 14, 2010 and September 1, 2011).



3.
No Assignments: This Agreement is personal to each of the Company and the
Grantee. Neither the Company nor the Grantee may assign, transfer or delegate
any right or obligation hereunder without first obtaining the written consent of
the other.



4.
Withholding Taxes: The Company may withhold from any and all amounts payable to
the Grantee hereunder such federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.



5.
Governing Law: This Agreement shall be governed by, and construed under and in
accordance with, the internal laws of the State of Delaware, without reference
to rules relating to conflicts of laws.



6.
Other Benefits: The Award is an incentive award and shall not be taken into
account in computing the amount of salary or compensation for purposes of
determining any bonus, incentive, pension, retirement, death or other benefit
under any other bonus, incentive pension, retirement, insurance or other
employee benefit plan of the Company, unless such plan or agreement expressly
provides otherwise.



7.
No Right to Continued Employment or Service: Nothing in this Agreement shall
confer upon the Grantee any right to continued employment or other service with
the Company or its Subsidiaries, or to interfere in any way with the right of
the Company or its Subsidiaries to terminate the Grantee's employment or other
service at any time and for any reason (or no reason).



8.
Unfunded Benefit: The Award shall not be deemed to create a trust or other
funded arrangement. The Grantee's rights with respect to the Award shall be
those of a general unsecured creditor of the Company, and under no circumstances
shall the Grantee have any other interest in any asset of the Company by virtue
of the grant of the Award. Notwithstanding the foregoing, the Company shall have
the right (but not the obligation) to implement or set aside funds in a grantor
trust, subject to the claims of the Company's creditors or otherwise, to
discharge its obligations with respect to the Award.



9.
Code Section 409A Compliance: Although the Company makes no guarantee with
respect to the tax treatment of payment of the Award hereunder and shall not be
responsible in any event with regard to non-compliance with Section 409A of the
Code and the treasury regulations and other official guidance promulgated
thereunder, this Agreement is intended to either comply with, or be exempt from,
the requirements of Section 409A of the Code. To the extent that this Agreement
is not exempt from the requirements of Section 409A of the Code, this Agreement
is intended to comply with the requirements of Section 409A of the Code and
shall be limited, construed and interpreted in accordance with such intent. In
no event whatsoever shall the Company be liable for any additional tax,
interest, income inclusion or other penalty that may be imposed on the Grantee
by Section 409A of the Code or for damages for failing to comply with Section
409A of the Code.



10.
Entire Agreement: This Agreement is subject to all of the terms, conditions and
provisions of the Plan, including,





--------------------------------------------------------------------------------




without limitation, the amendment provisions thereof, and to such rules,
regulations and interpretations relating to the Plan as may be adopted
thereunder and as may be in effect from time to time. This Agreement may be
amended or modified only by a written instrument executed by the Company and the
Grantee.


11.
Recoupment: The Grantee's rights with respect to the Award hereunder shall in
all events be subject to (i) any right that the Company may have under any
Company recoupment policy or other agreement or arrangement with the Grantee,
and (ii) any right or obligation that the Company may have regarding the
clawback of “incentive-based compensation” under Section 10D of the Exchange Act
and any applicable rules and regulations promulgated thereunder from time to
time by the U.S. Securities and Exchange Commission.

*    *    *    *    *    *


EXPRESS, INC.




By:
 
 
 
Name:
 
 
 
Title:
 

            




ACKNOWLEDGED AND AGREED:


 

Michael A. Weiss




